     Case 1:19-cr-00003-DHB-BKE Document 44 Filed 04/20/20 Page 1 of 1

                                                                          r jL£p^„
                                                                   i! S DiSTBibl LUUKi
                                                                  " AUGUSTA OIV.
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                .pi;^ 2O PM 2'55
                             AUGUSTA DIVISION


                                                                  CLERK
                                                                      SO. Of
UNITED STATES OF AMERICA,
                                        •k


           Plaintiff-Appellee,          -k


                                        -k



vs
                                        •k
                                                Case   No.   CR   119-003
                                         ■k


                                         k
CEDRIC DERRELL DAVENPORT,
                                         k


           Defendant-Appellant.          k




                                 ORDER


       The judgment in the above-styled action having been affirmed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the judgment of the United States

Court of Appeals for the Eleventh Circuit is made the judgment of

this   Court.



       SO ORDERED, this         d£^of April, 2020.

                                   UNITED     STATES   DISTRICT    JUDGE
